DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-16, 19 and 20 of U.S. Patent No. US 11379309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving performing safety control of a GPU by resetting the GPU in response to a detection of a safety metric of the GPU.
Instant Application
Patent
1. A graphics processing system comprising: a graphics processing unit for processing safety-critical data; and 5a safety controller configured to implement a safety mechanism for the graphics processing unit, wherein the safety controller comprises a monitor configured to monitor a level of ionizing radiation, and wherein the safety controller is configured to adapt the safety mechanism in dependence on the level of ionizing radiation.
12. A graphics processing system comprising a graphics processing unit configured to perform safety-critical rendering and a safety controller for the graphics processing system, in which: the graphics processing system is configured to receive graphical data for safety-critical rendering at the graphics processing unit; the safety controller is configured to schedule, in accordance with a reset frequency, a plurality of resets of the graphics processing unit; the graphics processing unit is configured to render the graphical data; and the safety controller is configured to cause the plurality of resets of the graphics processing unit to be performed commensurate with the reset frequency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller1 (US 20140325274 A1) in view of Schneider (US 20180039580 A1).
As to claim 1, Mueller teaches a graphics processing system comprising: 
a graphics processing unit for processing safety-critical data [0006: “The GPU 11B will then dutifully do what the CPU 10 tells it to do by following those instructions to the letter and manufacture a frame of video based on the instructions.”]; and 
5a safety controller configured to implement a safety mechanism for the graphics processing unit [0021: “watchdog function 40 deduces when GPU 30 is not operating properly and conditionally sends the GPU a reset signal that causes the GPU to reinitialize its operating state.”].
 Mueller does not teach wherein the safety controller comprises a monitor configured to monitor a level of ionizing radiation, and wherein the safety controller is configured to adapt the safety mechanism in dependence on the level of ionizing radiation.
Schneider teaches that a level of ionizing radiation is monitored, and resetting is performed based on the level of ionizing radiation [0055: “The error or fault detection system may include one or more sensors (e.g., power sensors, thermal sensors, impact sensors, radiation detectors, etc.) configured to sense an operational or environmental condition that requires a power down or reset of the system. In one particular example, the event detection system may be configured to detect an impact (e.g., a collision), or a radiation event (e.g., an increasing ionizing radiation level)…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of performing resetting based on the level of ionizing radiation as suggested in Schneider into Mueller to implement safety control. One having ordinary skill in the art would have been motivated to make such modification to improve safety control by complementing the range of the error cause by the ionizing radiation.
As to claim 13, it relates to method claim comprising the same subject matter claimed in claim 1. Therefore ,it is rejected under the same reasons applied claim 1. 
As to claim 18, it relates to computer readable storage medium claim comprising the same subject matter claimed in claim 1. Therefore ,it is rejected under the same reasons applied claim 1. 

Claim(s) 2, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 20140325274 A1) in view of Schneider (US 20180039580 A1), and further in view of Dovle et al. (hereinafter Dolve) (US 20080098205 A1).
As to claim 2, Muller teaches wherein implementing the safety mechanism comprises resetting the graphics processing unit. Muller in view of Schneider does not teach wherein the resetting is scheduled periodically.
Dolve teaches scheduling resetting based upon predetermined time [0088: “A first method shown and described herein suggests enforcing the stabilization on the processor by issuing a periodic reset. The OS/VMM typically requests a reset every predetermined period of time.”] [0102: “The designer typically choose a predicate P over the state. The predicate p should identify a subset of the state Sp, starting from which the behavior of the OS/VMM is legal. Moreover, the predicate p may frequently hold in any execution and the designer may identify the states in which the predicate holds and may add code that requests a reset at these states.”] [0099: “First, a program point p, which is reached infinitely often, is picked by the designer. The designer may desire to be able to show that this program point is reached at least every t’ time units (for some constant t’). For example, the context switch point between tasks has this property in systems with preemptive scheduling.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of requesting a reset at every predetermined period time as suggested in Dolve into Muller in view of Schneider to implement resetting. One having ordinary skill would have been motivated to make such modification to improve the stabilization of the GPU in the teaching of Mueller in view of Schneider.
As to claim 14, it relates to method claim comprising the same subject matter claimed in claim 2. Therefore ,it is rejected under the same reasons applied claim 2. 
As to claim 19, it relates to computer readable storage medium claim comprising the same subject matter claimed in claim 2. Therefore ,it is rejected under the same reasons applied claim 2. 

Allowable Subject Matter
Claims 3-12,  15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and double patenting rejection being overcome.
Claims 4-12 and 16-17 are allowable because of their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mueller was cited in the IDS filed on 06/04/2022.